58 S.E.2d 115 (1950)
231 N.C. 533
COOLEY
v.
BAKER et al.
No. 102.
Supreme Court of North Carolina.
March 8, 1950.
*116 Cooley & May, Nashville, for plaintiff, appellee.
Wilkinson & King, Rocky Mount, for defendant, William Thomas Baker, appellant.
ERVIN, Justice.
This appeal raises the question whether the complaint affirmatively alleges facts showing actionable negligence on the part of the defendant Baker.
When the complaint is stripped of its legal conclusions, it becomes evident that the plaintiff relies upon the following factual averments to establish liability on the part of Baker:
Immediately before the accident Baker was driving his Ford truck southward on his right-hand half of South Church Street, and Bizzell was operating his Pontiac Sedan northward along his right-hand side of the same thoroughfare. Baker turned his Ford truck to the left for the purpose of entering a service station situated on the east side of South Church Street without giving Bizzell, the driver of the approaching Pontiac Sedan, any signal of his intention to make such left turn. At that time the distance between the Ford truck and the Pontiac Sedan was "approximately 300 yards." The Pontiac Sedan traversed the intervening "distance of approximately 300 yards * * * at a speed of approximately 70 miles per hour," and collided with the Ford truck before Baker "could complete his left turn and cause the truck to enter the premises" of the service station. As a result of the collision, the plaintiff was seriously injured.
The Superior Court adjudged the complaint to charge actionable negligence against the defendant Baker on the hypothesis that its factual averments disclose these two essential elements: (1) That Baker was negligent in the management of the truck in that he undertook to make a left turn without observing the precautions prescribed by G.S. § 20-154; and (2) that his negligence in this respect blended with the concurrent negligence of Bizzell and thereby proximately resulted in injury to plaintiff. It is undoubted law that a motorist is negligent if he violates G.S. § 20-154, and that his negligence in that particular is actionable if it proximately causes injury to another. Banks v. Shepard, 230 N.C. 86, 52 S.E.2d 215; Conley v. Pearce-Young-Angel Co., 224 N.C. 211, 29 S.E.2d 740; Bechtler v. Bracken, 218 N.C. 515, 11 S.E.2d 721; Templeton v. Kelley, 216 N.C. 487, 5 S.E.2d 555; Holland v. Strader, 216 N.C. 436, 5 S.E.2d 311; Newbern v. Leary, 215 N.C. 134, 1 S.E.2d 384; Mason v. Johnston, 215 N.C. 95, 1 S.E.2d 379; Smith v. Carolina Coach Co., 214 N.C. 314, 199 S.E. 90; Murphy v. Asheville-Knoxville Coach Co., 200 N.C. 92, 156 S.E. 550.
G.S. § 20-154 is in these words:
"(a) The driver of any vehicle upon a highway before starting, stopping or turning from a direct line shall first see that such movement can be made in safety, and if any pedestrian may be affected by such movement shall give a clearly audible signal by sounding the horn, and whenever the operation of any other vehicle may be affected by such movement, shall give a signal as required in this section, plainly visible to the driver of such other vehicle, of the intention to make such movement.
*117 "(b) The signal herein required shall be given by means of the hand and arm in the manner herein specified, or by any mechanical or electrical signal device approved by the department, except that when a vehicle is so constructed or loaded as to prevent the hand and arm signal from being visible, both to the front and rear, the signal shall be given by a device of a type which has been approved by the department.
"Whenever the signal is given the driver shall indicate his intention to start, stop, or turn by extending the hand and arm from and beyond the left side of the vehicle as hereinafter set forth.
"Left turnhand and arm horizontal, forefinger pointing.
"Right turnhand and arm pointed upward.
"Stophand and arm pointed downward.
"All signals to be given from left side of vehicle during last fifty feet traveled."
In construing statutes, courts assume that legislators take note of the realities when they make laws. The General Assembly adopted G.S. § 20-154 to regulate the movement of motor vehicles upon the public highways of the State. Its manifest object is to promote and not to obstruct vehicular travel. In the very nature of things, drivers of motor vehicles act on external appearances. These matters being true, the language of this statute must be accorded a reasonable and realistic interpretation to effect the legislative purpose.
The statutory provision that "the driver of any vehicle upon a highway before * * * turning from a direct line shall first see that such movement can be made in safety" does not mean that a motorist may not make a left turn on a highway unless the circumstances render such turning absolutely free from danger. It is simply designed to impose upon the driver of a motor vehicle, who is about to make a left turn upon a highway, the legal duty to exercise reasonable care under the circumstances in ascertaining that such movement can be made with safety to himself and others before he actually undertakes it. Jones v. Pritchett, 232 Ala. 611, 169 So. 224; Huber v. Scott, 122 Cal. App. 334, 10 P.2d 150; Inouye v. Gilboy Co., 115 Cal. App. 25, 300 P. 835; Duggan v. Byrolly Transp. Co., 121 Conn. 372, 185 A. 85; Enfield v. Butler, 221 Iowa 615, 264 N.W. 546; Smith v. Clark, 187 Va. 181, 46 S.E.2d 21; Virginia Electric & Power Co., v. Holland, 184 Va. 893, 37 S.E.2d 40.
Moreover, the part of the Statute which specifies, in substance, that "whenever the operation of any other vehicle may be affected by such movement," a motorist about to make a left turn on a highway "shall give a signal as required in this section, plainly visible to the driver of such other vehicle, of the intention to make such movement" does not require the driver of a motor vehicle intending to make a left turn upon a highway to signal his purpose to turn in every case.
The duty to give a statutory signal of an intended left turn does not arise in any event unless the operation of some "other vehicle may be affected by such movement." And even then the law does not require infallibility of the motorist. It imposes upon him the duty of giving a statutory signal of his intended left turn only in case the surrounding circumstances afford him reasonable grounds for apprehending that his making the left turn upon the highway might affect the operation of another vehicle. Stovall v. Ragland, 211 N.C. 536, 190 S.E. 899; Cook v. Gillespie, 259 Ky. 281, 82 S.W.2d 347; Morris v. Dame's Ex'r, 161 Va. 545, 171 S.E. 662.
In considering whether he can turn with safety and whether he should give a statutory signal of his purpose, the driver of a motor vehicle, who undertakes to make a left turn in front of an approaching motorist, has the right to take it for granted in the absence of notice to the contrary that the oncoming motorist will maintain a proper lookout, drive at a lawful speed, and otherwise exercise due care to avoid collision with the turning vehicle. Gray v. Dieckmann, 1 Cir., 109 F.2d 382; Hill v. Union Gas & Electric Co., 51 Ohio App. 144, 200 N.E. 199.
*118 This brings us to the task of applying these legal principles to the factual averments of the complaint. When this is done, it appears that Baker turned his Ford truck to the left when the oncoming Pontiac Sedan was 900 feet away; and that Baker then had every reason to believe that he could complete his left turn and enter the premises of the service station with safety to himself and others, and without affecting in any way the operation of the approaching Pontiac Sedan. This being true, the complaint fails to charge Baker with negligence for it discloses that he did not violate the provisions of G.S. § 20-154.
Moreover, the complaint reveals that the sole proximate cause of the plaintiff's injury was the independent negligence of Bizzell.
The judgment overruling the demurrer must be
Reversed.